Case 4:19-cv-04084-SOH-BAB Document 42                    Filed 10/26/20 Page 1 of 5 PageID #: 335




                           IN THE UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF ARKANSAS
                                   TEXARKANA DIVISION


 TONY WAYNE PRITCHETT                                                                        PLAINTIFF


 v.                                       Case No. 4:19-cv-04084


 SERGEANT B. GRIFFIE,
 Miller County Detention Center (“MCDC”);
 CORPORAL B. SMITH, MCDC;
 SERGEANT D. ROGERS, MCDC;
 NURSE S. KING, MCDC;
 NURSE CHELSEY, MCDC;
 and NURSE CATHERINE, MCDC                                                                 DEFENDANT

                                                 ORDER

         Before the Court is the Report and Recommendation filed May 27th, 2020, by the

 Honorable Barry A. Bryant, United States Magistrate Judge for the Western District of Arkansas.

 ECF No. 39. Judge Bryant recommends that Separate Defendants’ Motion for Summary

 Judgment 1 (ECF No. 24) be denied in part and granted in part. Separate Defendants have

 responded with objections. ECF No. 40. The Court finds the matter ripe for consideration.

         Plaintiff, representing himself, filed a complaint against Defendants, alleging violations of

 his civil rights while incarcerated in the Miller County Detention Center (“MCDC”). ECF No. 1.

 Pursuant to 42 U.S.C. § 1983, Plaintiff alleges that Defendants violated his 8th Amendment right

 to be free from cruel and unusual punishment by deliberately disregarding his serious medical

 condition. Plaintiff’s complaint is against Defendants in their individual and official capacities.

 Separate Defendants have filed a Motion for Summary Judgment on all claims. ECF No. 24.



 1
  The summary judgment motion was filed by Defendants Griffie, Smith, and Rogers. Throughout this Order, the
 Court will collectively refer to these Defendants as “Separate Defendants.”
Case 4:19-cv-04084-SOH-BAB Document 42                Filed 10/26/20 Page 2 of 5 PageID #: 336




                                     I. Deliberate Indifference

        Judge Bryant recommends that the summary judgment motion be denied as to the

 individual-capacity claims against Separate Defendants. ECF No. 39, p. 21. Judge Bryant does so

 because Plaintiff has presented material facts regarding his treatment at MCDC that could lead a

 reasonable fact finder to conclude that Separate Defendants disregarded his medical condition in

 a manner that violates the 8th Amendment. Id. at p. 15-19. Separate Defendants object and argue

 that Plaintiff’s deliberate indifference claims should fail because they never perceived a medical

 emergency and did not deny medical care. Separate Defendants further argue that Plaintiff failed

 to provide evidence that their actions had a detrimental impact on him. ECF No. 40, p. 4-8.

        The Constitutional protection against cruel and unusual punishment acts to protect a

 prisoner from “deliberate indifference” of serious medical issues by those who have custody over

 them. See Luckert v. Dodge County, 684 F.3d 808, 817 (8th Cir. 2012) (citation omitted). For such

 a violation to occur, a prisoner must have an objectively serious medical need, and the officials in

 charge of the prisoner must know and deliberately disregard that need. See Jolly v. Knudsen, 205

 F.3d 1094, 1096 (8th Cir. 2000) (citation omitted). A serious medical need is one determined by

 medical personnel to require treatment or one so obvious that a layperson would understand the

 need for medical assistance, rendering verifying medical documentation unnecessary. See Schaub

 v. VonWald, 638 F.3d 905, 914 (8th Cir. 2011). To help determine if the official deliberately

 disregarded the medical issue, a court should look to the information the official had at the time,

 the practical limitations of their position, and what other courses of action would be apparent to

 someone in their position. See Letterman v. Does, 789 F.3d 856, 862 (8th Cir. 2015).

        Judge Bryant begins his analysis of the individual-capacity claims by noting that there is

 no dispute that Plaintiff’s medical condition was objectively serious and that Separate Defendants’



                                                  2
Case 4:19-cv-04084-SOH-BAB Document 42                Filed 10/26/20 Page 3 of 5 PageID #: 337




 conduct is the only element uncertain for a civil rights violation. ECF No. 39, p. 16. Judge Bryant

 notes that Separate Defendants admit that they were aware of Plaintiff’s mouth and dental injuries.

 Id. at 17. Judge Bryant then accounts for the ways in which Plaintiff attempted to get treatment for

 his issue and the relevant precedent for what course of conduct by officials would indicate

 deliberate disregard for medical issues. Id. at 17-18. Judge Bryant then concludes that Separate

 Defendants’ summary judgment motion should be denied because there are disputed questions of

 material fact as to whether Separate Defendants deliberately disregarded Plaintiff’s serious

 medical issue. Id. at 18.

        Separate Defendants object to Judge Bryant’s recommendation and argue that their motion

 should be granted because he misunderstands the material facts regarding their alleged deliberate

 indifference. ECF No. 40, p. 4. They support their objection by arguing that they did not perceive

 a medical emergency, they never interfered with Plaintiff’s medical treatment, and that Plaintiff

 failed to provide medical evidence that their delay created any detrimental impact. ECF. No 40, p.

 4-8.

        Regarding their knowledge of the medical issue, Judge Bryant notes that Separate

 Defendants do not deny the issue was serious and he cites the factual record to show evidence that

 they could have been aware of Plaintiff’s injury. ECF No. 39, p. 15-19. The Court does not share

 Separate Defendants’ concern that any prisoner can determine their own emergency under Judge

 Bryant’s reasoning because there is no dispute that Plaintiff had a serious medical issue. As to the

 argument that Separate Defendants never interfered with Plaintiff’s medical treatment, the Court

 finds that Judge Bryant reasonably concludes from the facts that it is possible that Separate

 Defendants never arranged for Plaintiff to get the treatment obviously appropriate under the

 circumstances. Id. at p. 15-20. The Court is also not convinced by Separate Defendants’ argument



                                                  3
Case 4:19-cv-04084-SOH-BAB Document 42                     Filed 10/26/20 Page 4 of 5 PageID #: 338




 that there is no evidence of detrimental impact because Plaintiff’s dental imaging from 2019

 provides evidence of a debilitating medical issue that created great detriment with treatment

 delayed. See id. at p. 8. Accordingly, the Court does not find that Defendants’ objections are strong

 enough to undermine Judge Bryant’s recommendation that their motion be denied regarding

 potential liability in their individual capacities.

                                        II. Qualified Immunity

         Qualified immunity protects government officials from civil liability for discretionary

 actions unless a reasonable person would know their conduct violates clearly established statutory

 or constitutional rights. See Luckert, 684 F.3d at 817.

         Because Judge Bryant determined that there is evidence of a potential violation of the right

 to medical care while in custody, he focuses on whether that right was clearly established during

 the conduct at issue. ECF No. 39, p. 20. Judge Bryant concludes that it is clearly established that

 a prisoner with obvious signs of a serious medical issues who also informs officials of that issue

 has a right to medical treatment without delay. Id. He supports this with cites to precedent that

 found this right violated in situations involving dental distress and injuries. Id. at 20-21 (citing

 Hartsfield v. Colburn, 371 F.3d 454, 457 (8th Cir. 2004)); Moore v. Jackson, 123 F.3d 1082, 1085-

 89 (8th Cir. 1997). Accordingly, Judge Bryant finds that Separate Defendants cannot claim

 qualified immunity and that their motion regarding this issue be denied. The Court agrees with

 Judge Bryant’s reasoning on this issue and adopts his recommendation to deny Separate

 Defendants’ motion regarding qualified immunity.

                                     III. Official-Capacity Claims

         Government officials can be sued pursuant to § 1983 in their individual capacities, their

 official capacities, or both. See Gorman v. Bartch, 152 F.3d 907, 914 (8th Cir. 1998). An official-



                                                       4
Case 4:19-cv-04084-SOH-BAB Document 42                  Filed 10/26/20 Page 5 of 5 PageID #: 339




 capacity claim is functionally a suit against the entity an individual works for and requires “proof

 that a policy or custom of the entity violated the plaintiff's rights, and the only type of immunity

 available is one belonging to the entity itself.” See id.

        Judge Bryant recommends that Plaintiff’s claims against Separate Defendants in their

 official capacities fail because Plaintiff never alleges any facts that Miller County as a municipality

 has policies in place that facilitated the alleged violation. ECF No. 39, p. 21-22. After rehashing

 the requirements for pursuing such a claim, Judge Bryant concludes that Plaintiff never puts forth

 any of the necessary assertions about how the customs or policies of Miller County itself violated

 his rights. Id. at p. 21-22. He then concludes that Separate Defendants’ motion should be granted

 for this claim. Id. at p. 22. The Court finds Judge Bryant’s reasoning compelling and adopts his

 recommendation to grant Separate Defendants’ summary judgment motion regarding Plaintiff’s

 claims against Separate Defendants in their official capacities.

                                            IV. Conclusion

        Based on its de novo review, the Court overrules Separate Defendants’ objections and

 adopts Judge Bryant’s Report and Recommendations in toto. ECF No. 39. Accordingly, Separate

 Defendants’ Motion for Summary Judgment (ECF No. 24) is DENIED as to Plaintiff’s deliberate

 indifference claims against them in their individual capacity, and these claims remain for trial.

 Separate Defendants’ Motion for Summary Judgement is GRANTED as to all official-capacity

 claims, and these claims are DISMISSED WITH PREJUDICE.

        IT IS SO ORDERED, this 26th day of October, 2020.



                                                                /s/ Susan O. Hickey
                                                                Susan O. Hickey
                                                                Chief United States District Judge



                                                    5
